United States Court of Appeals
              For The District of Columbia Circuit
                                
                                
                                
No. 00-3089                                  September Term, 2001
                                                     00cr00038-01

                                        Filed On: November 16, 2001
[638835]
United States of America,
               Appellee

             v.

Antonio L. Venable,
               Appellant



BEFORE:  Tatel and Garland, Circuit Judges, and Williams, Senior Circuit Judge.

                            O R D E R

     It is ORDERED, sua sponte, that the opinion of the court filed on November 6,
2001, be amended by deleting footnote # 2.

                            Per Curiam

FOR THE COURT:
Mark J. Langer, Clerk

BY:
Michael C. McGrail
Deputy Clerk